The plaintiff in error, hereinafter called defendant, was convicted in the county court of Payne county on a charge of manufacturing whisky, and his punishment fixed at a fine of $300 and to be confined in the county jail for a period of 60 days.
This case is substantially the same as the case of Frank Dunkin v. State, 44 Okla. 102, 279 P. 923, decided at this sitting of the court. The defendant Frank Dunkin, was charged with selling, while this defendant is charged with manufacturing, whisky. The defendant in this case presents the same assignments of error on appeal to this court as were presented in the Dunkin Case.
Therefore this case is reversed for the same reasons as stated and authorities cited in the opinion rendered in the case of Frank Dunkin v. State.
EDWARDS, P.J., and DAVENPORT, J., concur. *Page 106